fILed'in court of appeals
                                                   Is 19th Court of Appeals District



                                                                               FILE COPY



        RE:   Case    No.       15-0196                                 DATE:      4/14/2015
        COA #:    12-13-00035-CV              TC#:       2011-115
STYLE   CYNTHIA      KAY    LYLES
   v.   AARON JORDAN,           ET AL.


      Today the Supreme Court of Texas granted the second
motion for extension of time to file petition for review
under Tex. R.    App.      P.   53.7(f)    in the above-referenced case.
The petition for review is due to be filed no later than
April 29, 2015. Further requests for extensions of time for
this filing will be disfavored.

                                   MS.    CATHY   S.    LUSK
                                   CLERK,    TWELFTH COURT OF APPEALS
                                   1517 WEST FRONT, SUITE 354
                                   TYLER, TX  75702